Title: Patrick Gibson: Account with TJ, 17 July 1821, 17 July 1821
From: Gibson, Patrick
To: 

Account Sales of 160 Bbls Flour on acct of Mr T. Jefferson1821Feby27To Lewis Webb15 Bbls @ $3⅜ S.f$50.62〃〃Lucke & Sizer62209.25March1〃Ch. Palmer34114.75April13〃Cash26.75〃〃do93½ Fine28.1219〃James Fisher133½  〃45.5023〃Edmund Anderson1552.5030〃A Sweeny1035.$542.49160ChargesToll on 160 Bbls flour	$16.67 Insp. on do $3.20$19.87Cooperage 1:60 Storage$2021.60Commn @ 2½ pr Ct on$542.4913.5655.03Nt prds$487.46Dr Mr Thos Jefferson in Acct Current: with Patrick Gibson Cr1820Septr12ToBalancepr act Rend.$262.72Novr14Cashpd disct on h/h $124013.23Jany15curtl on h/N 1240 $60disct do do 12.5972.59March20Curt on do $1120 $55disct on do do $1267.Octr12draye 25¢ frt 50 cts Comn 50/1.25Decr20J. Wood frt on 62 Bbls @ 3/31.May 29Balance39.67By Nt Pcds 160 bbls flour$487.461821May29By Nt Prds 160 bbls Flour$487.46$487.46By balance in TJ/favor$39.67Errors ExceptedPatrick Gibsonpr George & Gibson